       Case 1:21-cv-00250-PB Document 22 Filed 09/01/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Brian Alcorta

     v.                                       21-cv-250-PB

FCI Berlin, Warden


                                  ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated July 27, 2021. Alcorta’s Motion for Release

on Bail (Doc. No. 5) is denied.

     Additionally, I approve the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated July 13, 2021, noting

that no objection has been filed with the court. Accordingly, I

deny Alcorta’s Motion for Order of Default (Doc. No. 15).

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).
       Case 1:21-cv-00250-PB Document 22 Filed 09/01/21 Page 2 of 2




                                         /s/ Paul Barbadoro
                                       ____________________________
                                       Paul Barbadoro
                                       United States District Judge

Date: September 1, 2021
